Citation Nr: 0837227	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death. 

2.  Entitlement to special monthly pension benefits (SMP) 
based on a need for aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from February 1951 to February 
1953.  The appellant is the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of SMP is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC and will be 
addressed at the end of this decision.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a May 2005 rating decision and the 
appellant did not appeal that decision within one year of 
being notified.  

2.  Evidence received since the May 2005 rating decision is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's May 2005 decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).  

2.  New and material evidence has not been received 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a new and material evidence claim.  Those 
five elements include:  (1)  veteran status; (2)  existence 
of a disability; (3)  a connection between the veteran's 
service and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2006 letter informed the 
appellant of the requirements for her new and material 
evidence claim.  This document also notified her that VA 
would make reasonable efforts to help her obtain necessary 
evidence with regard to this issue but that she must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The appellant has not received notice of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as will be discussed 
below, the Board finds that new and material evidence has not 
been received sufficient to reopen a claim for service 
connection for the cause of the veteran's death.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the appellant in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the March 2006 letter when the appellant was 
informed that the claim was previously denied because there 
was no evidence showing that the veteran had a service-
connected disability that either precipitated death or 
materially hastened the onset of his death.

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  While service treatment records (STRs) have not 
been obtained, the RO made every effort to obtain them and 
they appear to have been destroyed by fire.  There have been 
no outstanding records identified by the appellant that could 
be obtained.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the appellant has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material evidence claim based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In a decision dated in May 2005, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not appeal within one year of being notified, 
and the May 2005 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

The claim for entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen the 
claim in February 2006.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final 
decision in May 2005 consisted of the certificate of the 
veteran's death reflecting that he died in September 1987 of 
metatastic lung cancer of 16 months' duration.  Also 
submitted were treatment records from Kaiser reflecting a 
diagnosis of lung cancer in 1986 or about 30 years after 
service discharge.  Attempts to obtain STRs were 
unsuccessful, and it was indicated that the records were 
probably destroyed by fire.  In its May 2005 decision, the RO 
denied service connection because there was no showing that 
the veteran had a service-connected disability that either 
precipitated or materially hastened the onset of the 
veteran's death.  

In support of her current application to reopen the claim, 
the appellant reiterated her claim that the veteran's death 
was service-connected.  No medical records were submitted in 
conjunction with the appellant's current claim to reopen.  

In essence, the appellant has submitted neither new nor 
material evidence to reopen her claim.  She has argued that 
the veteran's death should be service-connected, but her 
arguments are cumulative to those made before.  The 
additional evidence does not show, by competent medical 
evidence, that the veteran's death was related to service or 
a service-connected disability.  In light of the evidence, it 
is the determination of the Board that new and material 
evidence has not been submitted.  Thus, the claim of service 
connection for the cause of the veteran's death is not 
reopened, and the benefit sought on appeal remains denied.  


ORDER

New and material evidence not having been received sufficient 
to reopen a previously denied claim for service connection 
for the cause of the veteran's death, the claim is denied.  


REMAND

 for the claim for aid and attendance, in March 2006 the RO 
sent the appellant a Medical Statement for Consideration of 
Aid and Attendance (VDVA Form 10) and instructed her to have 
a doctor fill out the certificate.  She returned the form 
having filled it out herself and stating on the physician's 
signature line that the physician was no longer living.  The 
appellant is not competent to diagnose any medical disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Accordingly, the RO/AMC 
should arrange for the appellant to be examined for purposes 
of filling out the Medical Statement for Consideration of Aid 
and Attendance.   

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for the 
appellant to be examined for purposes 
of filling out the Medical Statement 
for Consideration of Aid and 
Attendance. 

2.	Then, the RO should readjudicate the 
appellant's claims.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the appellant 
and her representative an opportunity 
to respond. 

No action is required of the veteran until he is notified by 
the RO; however, the appellant is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




